
 
Exhibit 10


SUSSEX BANCORP/SUSSEXBANK
AMENDED AND RESTATED DIRECTOR DEFERRED COMPENSATION AGREEMENT


THIS DIRECTOR DEFERRED COMPENSATION AGREEMENT (the “Agreement”) is originally
adopted this 17th day of May, 2006, by and between SUSSEX BANCORP, a New Jersey
bank holding company (the “Company”), SUSSEXBANK, a state-chartered commercial
bank located in Franklin, New Jersey (the “Bank”) and
_________________________(the “Director”).


The purpose of this Agreement is to provide specified benefits to the Director
who contributes to the continued growth, development and future business success
of the Company and/or the Bank.


Article 1
Definitions


Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:


1.1
“Beneficiary” means each designated person, or the estate of a deceased
Director, entitled to benefits, if any, upon the death of the Director
determined pursuant to Article 6.



1.2
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Director completes, signs and returns to the
Plan Administrator to designate one or more beneficiaries.



1.3
“Board” means the Board of Directors of the Company and/or the Bank as from time
to time constituted.



1.4
“Change in Control” means a change in the ownership or effective control of
the  Company and/or the Bank, or in the ownership of a substantial portion of
the assets of the  Company and/or the Bank, as such change is defined in Section
409A of the Code and regulations thereunder.



1.5
“Code” means the Internal Revenue Code of 1986, as amended.



1.6
“Crediting Rate” means a rate equal to the average interest rate earned by the
Bank on its investment portfolio.



1.7
“Common Stock”  means the common stock of the Company, no par value per share.



1.8
“Deferrals” means the amount of the Director’s Compensation which the Director
elects to defer according to this Agreement.


 
 

--------------------------------------------------------------------------------

 

1.9           “Deferral Account” means the Company and/or the Bank’s accounting
of the Director’s accumulated Deferrals, plus accrued interest.


1.10
“Deferral Election Form” means the form established from time to time by the
Plan Administrator that the Director completes, signs and returns to the Plan
Administrator to designate the amount of the Deferrals.





1.11
“Disability” means Director: (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months; or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
directors of the Bank.  Medical determination of Disability may be made by
either the Social Security Administration or by the provider of an accident or
health plan covering directors of the Bank.  Upon the request of the Plan
Administrator, the Director must submit proof to the Plan Administrator of the
Social Security Administration’s or the provider’s determination.



1.12
“Early Termination” means Separation from Service before Normal Retirement Age
except when such Separation from Service occurs due to death, Disability, Change
in Control or Termination for Cause.



1.13
“Effective Date” means May 17, 2006.



1.14
“Fair Market Value” on any date shall mean the closing price of a share of
Common Stock on such date as reported in the principal consolidated transaction
reporting system on which the common stock is principally traded.



1.15
“Fees” means the total fees payable to the Director during a Plan Year.



1.16
“Interest Account” means that portion of the Deferral Account governed by
Section 3.2(a) hereof.



1.17
“Normal Retirement Age” means the Director attaining age 75.



1.18
“Normal Retirement Date” means the later of Normal Retirement Age or Separation
from Service.



1.19
“Plan Administrator” means the plan administrator described in Article 8.



1.20
“Plan Year” means each twelve-month period commencing on January 1 and ending on
December 31st of each year.  The initial Plan Year shall commence on the
Effective Date of this Agreement and end on the following December 31st.


 
 

--------------------------------------------------------------------------------

 

1.21
“Separation from Service” means the termination of the Director’s service with
the Company and/or the Bank for reasons other than death or Disability.  Whether
a Separation from Service takes place is determined based on the facts and
circumstances surrounding the termination of the Director’s service and whether
the Company and/or the Bank and the Director intended for the Director to
provide significant services for the Company and/or the Bank following such
termination.



1.22
“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph 5 thereof) of the Company and/or the Bank if
any stock of the Company and/or the Bank is publicly traded on an established
securities market or otherwise.



1.23
“Stock Account” means that portion of the Deferral Account governed by Section
3.2(b) hereof.



1.24
“Termination for Cause” means a Separation from Service for:

 
(a)
Gross negligence or gross neglect of duties to the Company and/or the Bank; or

 
(b)
Conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Director’s service with the Company and/or the Bank; or

 
(c)
Fraud, disloyalty, dishonesty or willful violation of any law or significant
Company or Bank policy committed in connection with the Director's service and
resulting in a material adverse effect on the Company or the Bank.



1.25
“Unforeseeable Emergency” means a severe financial hardship to the Director
resulting from an illness or accident of the Director, the Director’s spouse, or
the Director’s dependent (as defined in Section 152(a) of the Code), loss of the
Director’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Director.



1.26
“Stated Payment Date” shall mean that date selected by a Director on his or her
Election Form as the date on which they will receive payment of all Deferrals
which are the subject of such Election Form, and all interest paid thereon.



Article 2
Deferral Election


2.1
Elections Generally.  The Director may annually file Fees Deferral Election
Form(s) with the Plan Administrator no later than the end of the Plan Year
preceding the Plan Year in which services leading to such Fees will be
performed. Such form shall set forth the amount of Fees to be deferred as well
the account into which such Fees shall be credited, the Interest Account or the
Stock Account.



2.2
Initial Election.  After being notified by the Plan Administrator of becoming
eligible for participation in the Agreement, the Director may make an initial
deferral election under this Agreement by delivering to the Plan Administrator a
signed Deferral Election Form(s) and Beneficiary Designation Form within thirty
(30) days of becoming eligible.  The Deferral Election Form(s) shall set forth
the amount of Fees to be deferred as well the account into which such fees shall
be credited, the Interest Account or the Stock


 
 

--------------------------------------------------------------------------------

 

Account.  However, if the Director was eligible to participate in any other
account balance plans sponsored by the Company or the Bank (as referenced in
Section 409A of the Code or the regulations thereunder) prior to becoming
eligible to participate in this Agreement, the initial election to defer Fees
under this Agreement shall not be effective until the Plan Year following the
Plan Year in which the Director became eligible to participate in this
Agreement.


Article 3
Deferral Account


3.1
Establishing the Deferral Account.  The Bank shall establish a Deferral Account
on its books for the Director. Such Deferral Account shall consist of an
Interest Account or a Stock Account, or both, depending upon the election(s)
made by the Director pursuant to Article 2 hereof.



3.2
Crediting of Accounts.  The Deferral Account shall be credited with any
Deferrals made hereunder and:

 
(a)   for amounts credited to the Interest Account, earnings will be credited as
follows:

 
(i)
On the last day of each month and immediately prior to the distribution of any
benefits, but only until commencement of benefit distributions under this
Agreement, interest shall be credited on the Interest Account portion of the
Deferral Account at an annual rate equal to the Crediting Rate, compounded
monthly; and

 
(ii)
On the last day of each month during any applicable installment period, interest
shall be credited on the unpaid balance of the Interest Account portion of the
Deferral Account at an annual rate equal to the Crediting Rate, compounded
monthly.  Prior to the commencement of any distributions hereunder, the Board,
in its sole discretion, may change the rate used to calculate interest in this
Section 3.2(a) (ii).

 
(b)
for amounts credited to the Stock Account, such Deferrals shall be deemed
invested in a number of notional shares of the Company's common stock (the
"Units") equal to the quotient of (i) such Deferrals divided by (ii) the Fair
Market Value (defined below) on either the date the Deferrals then being
allocated to the Stock Account would otherwise have been paid or such other
date, not later than 90 days thereafter, as may be specified for deemed
investment by the Company (this provision permitting the Company to establish a
quarterly investment date, for convenient and economical administration of the
Plan).  Fractional Units shall be credited, but shall be rounded to the nearest
hundredth percentile, with amounts equal to or greater than .005 rounded up and
amounts less than .005 rounded down.  Whenever a dividend other than a dividend
payable in the form of shares is declared with respect to the shares, the number
of Units in the Director's Stock Account shall be increased by the number of
Units determined by dividing (i) the product of (A) the number of Units in the
Director's Stock Account on the related dividend record date and (B) the amount
of any cash dividend declared by the Company on a share of Common Stock (or, in
the case of any dividend distributable in property other than Common Stock, the
per share value of


 
 

--------------------------------------------------------------------------------

 

such dividend, as determined by the Company for purposes of income tax
reporting) by (ii) the Fair Market Value on the related dividend payment
date.  In the case of any dividend declared on Common Stock which is payable in
shares of Common Stock, the Director's Stock Account shall be increased by the
number of Units equal to the product of (i) the number of Units credited to the
Directors Stock Account on the related dividend record date and (ii) the number
of shares (including any fraction thereof) distributable as a dividend on a
share.  In the event of any change in the number or kind of outstanding shares
of Common Stock by reason of any recapitalization, reorganization, merger,
consolidation, stock split or any similar change affecting such shares, other
than a dividend of cash, stock or property as provided above, the Board of
Directors shall make an appropriate adjustment in the number of Units credited
to the Director's Stock Account.  For purposes of this section, "Fair Market
Value" on any date shall mean the closing price of a share of Common Stock on
such date as reported in the principal consolidated transaction reporting system
on which the Common Stock is principally traded.


3.3
Distribution from Accounts Upon Termination of Service as a Director.    The
form of payments out of a Director’s Deferral Account, including both deferrals
and hypothetical earnings thereon, shall be in the same form as the account into
which the deferrals were credited, the Interest Account (i.e. cash) or the Stock
Account (i.e. shares of Common Stock).



3.4
Change in Election.   By written notice to the Secretary of the Company, a
Director may change the allocation  of  Deferrals previously credited to the
Interest Account  to the Stock Account.  Any such election shall be effective as
of the first calendar quarter commencing after receipt of such election.  No
Director may make any election to change the way in which amounts previously
allocated to the Director's Deferral Account are deemed invested within six
months of the date of the last such election by such Director to change the way
in which such amounts are deemed invested.  



3.5
Accounting Device Only.  The Deferral Account is solely a device for measuring
amounts to be paid under this Agreement.  The Deferral Account is not a trust
fund of any kind.  The Director is a general unsecured creditor of the Company
and the Bank for the distribution of benefits.  The benefits represent the mere
promise by the Company and/or the Bank to distribute such benefits.  The
Director's rights are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
the Director's creditors.



Article 4
Distributions During Lifetime


4.1
Normal Retirement Benefit.  Upon the Normal Retirement Date, the Company and/or
the Bank, on which board the Director served, shall distribute to the Director
the benefit described in this Section 4.1 in lieu of any other benefit under
this Article.



 
4.1.1
Amount of Benefit.  The benefit under this Section 4.1 is the Deferral Account
balance at the Normal Retirement Date.


 
 

--------------------------------------------------------------------------------

 



 
4.1.2
Distribution of Benefit.  The benefit shall be distributed to the Director
within thirty (30) days of the Director’s Separation from Service.



4.2
Early Termination Benefit.  Upon Early Termination, the Company and/or the Bank
shall distribute to the Director the benefit described in this Section 4.2 in
lieu of any other benefit under this Article.



4.2.1
Amount of Benefit.  The benefit under this Section 4.2 is the Deferral Account
balance determined as of the date of Separation from Service.



 
4.2.2
Distribution of Benefit.  The benefit shall be distributed to the Director
within thirty (30) days of the Director’s Separation from Service.



4.3
Disability Benefit.  If Director experiences a Disability which results in a
Separation from Service prior to Normal Retirement Age, the Company and/or the
Bank shall distribute to the Director the benefit described in this Section 4.3
in lieu of any other benefit under this Article.



4.3.1
Amount of Benefit.  The benefit under this Section 4.3 is the Deferral Account
balance determined as of the date of Separation from Service.



 
4.3.2
Distribution of Benefit.  The benefit shall be distributed to the Director
within thirty (30) days of the Director’s Separation from Service.



4.4
Change in Control Benefit.  Upon a Change in Control followed by a Separation
from Service, the Company and/or the Bank shall distribute to the Director the
benefit described in this Section 4.4 in lieu of any other benefit under this
Article.



4.4.1
Amount of Benefit.  The benefit under this Section 4.4 is the Deferral Account
balance determined as of the date of Separation from Service.



 
4.4.2
Distribution of Benefit.  The benefit shall be distributed to the Director
within thirty (30) days of the Director’s Separation from Service.



4.5
Restriction on Timing of Distribution.  Notwithstanding any provision of this
Agreement to the contrary, if the Director is considered a Specified Employee at
Separation from Service under such procedures as established by the Company
and/or the Bank in accordance with Section 409A of the Code, benefit
distributions that are made upon Separation from Service may not commence
earlier than six (6) months after the date of such Separation
from Service.  Therefore, in the event this Section 4.5 is applicable to the
Director, any distribution which would otherwise be paid to the Director within
the first six months following the Separation from Service shall be accumulated
and paid to the Director in a lump sum on the first day of the seventh month
following the Separation from Service.  All subsequent distributions shall be
paid in the manner specified.



4.6
Distributions Upon Income Inclusion Under Section 409A of the Code.  Upon the
inclusion of any portion of the Deferral Account balance into the Director’s
income as a


 
 

--------------------------------------------------------------------------------

 

result of the failure of this non-qualified deferred compensation plan to comply
with the requirements of Section 409A of the Code, to the extent such tax
liability can be covered by the Deferral Account balance, a distribution shall
be made as soon as is administratively practicable following the discovery of
the plan failure.


4.7
Change in Form or Timing of Distributions.  For distribution of benefits under
this Article 4, the Director may amend this Agreement to delay the timing or
change the form of distributions by submitting the appropriate Distribution
Election Form(s) to the Plan Administrator.  Any such amendment:



 
(a)
may not accelerate the time or schedule of any distribution, except as provided
in Section 409A of the Code and the regulations thereunder;

 
(b)
must, for benefits distributable under Section 4.3, be made at least twelve (12)
months prior to the first scheduled distribution;

 
(c)
must, for benefits distributable under Sections 4.1, 4.2, 4.3 and 4.4, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

 
(d)
must take effect not less than twelve (12) months after the election is made.



4.8
Hardship Distribution.  If an Unforeseeable Emergency occurs, the Director may
petition the Board to receive a distribution from his or her Deferral
Account.  The Board in its sole discretion may grant such petition.  If granted,
the Director shall receive, within sixty (60) days, a distribution from his or
her Deferral Account (i) only to the extent deemed necessary by the Board to
remedy the Unforeseeable Emergency, plus an amount necessary to pay taxes
reasonably anticipated as a result of the distribution; and (ii) after taking
into account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Director’s  assets (to the extent the liquidation would not itself cause severe
financial hardship).  In any event, the maximum amount which may be paid out
pursuant to this Section 4.8 is the Deferral Account balance as of the day that
the Director petitioned the Board to receive a Hardship Distribution under this
Section.



 
4.9 Payment Upon Stated Date. In connection with any Director who has, on his or
her Election Form, elected to be paid the amount of a Deferral, and any interest
thereon, upon a Stated Payment Date, and in lieu of any other benefit provided
for under this Article in connection with the Deferral subject to that Election
Form, Company shall pay to the Participant the following benefit:
 
4.9.1  Amount of Benefit  The benefit under this Section 4.9.1 will be the
amount of the Deferral subject to the particular Election Form , and any and all
interest accrued thereon.
 
4.9.2   Payment of Benefit – The Company shall pay the benefit to the Director
hereunder as elected by the Director on the Election Form.
 





 
 

--------------------------------------------------------------------------------

 

Article 5
Distributions at Death


5.1
Death During Active Service.  If the Director dies while in active service to
the Company and/or the Bank, the Company and/or the Bank shall distribute to the
Beneficiary the benefit described in this Section 5.1.  This benefit shall be
distributed in lieu of the benefits under Article 4.



5.1.1
Amount of Benefit.  The benefit under this Section 5.1 is the Deferral Account
balance determined as of the date of the Director’s death.



 
5.1.2
Distribution of Benefit.  The benefit shall be distributed to the Beneficiary
within thirty (30) days following receipt by the Company and/or the Bank of the
Director’s death certificate.



5.2
Death During Distribution of a Benefit.  If the Director dies after any benefit
distributions have commenced under this Agreement but before receiving all such
distributions, the remaining benefits shall be distributed to the Beneficiary at
the same time and in the same amounts that would have been distributed to the
Director had the Director survived.



5.3
Death After Separation from Service But Before Benefit Distributions
Commence.  If the Director is entitled to benefit distributions under this
Agreement, but dies prior to the commencement of said benefit distributions, the
Company and/or the Bank shall distribute to the Beneficiary the same benefits
that the Director was entitled to prior to death except that the benefit
distributions shall commence within thirty (30) days following receipt by the
Company and/or the Bank of the Director’s death certificate.



Article 6
Beneficiaries


6.1
Beneficiary.  The Director shall have the right, at any time, to designate a
Beneficiary(ies) to receive any benefits distributable under the Agreement to a
Beneficiary upon the death of the Director.  The Beneficiary designated under
this Agreement may be the same as or different from the beneficiary designation
under any other plan of the Company and/or the Bank in which the Director
participates.



6.2
Beneficiary Designation: Change.  The Director shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent.  The Director's beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Director or if the Director names a spouse as Beneficiary and the marriage
is subsequently dissolved.  The Director shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time.  Upon the acceptance by the Plan Administrator
of a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled.  The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Director and accepted by the
Plan Administrator prior to the Director’s death.


 
 

--------------------------------------------------------------------------------

 

6.3
Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.



6.4
No Beneficiary Designation.  If the Director dies without a valid Beneficiary
designation, or if all designated Beneficiaries predecease the Director, then
the Director’s spouse shall be the designated Beneficiary.  If the Director has
no surviving spouse, the benefits shall be paid to the personal representative
of the Director's estate.



6.5
Facility of Distribution.  If the Plan Administrator determines in its
discretion that a benefit is to be paid to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person.  The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit.  Any distribution of
a benefit shall be a distribution for the account of the Director and the
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such distribution amount.



Article 7
General Limitations


7.1
Termination for Cause.  Notwithstanding any provision of this Agreement to the
contrary, the Company and/or the Bank shall not distribute any benefit under
this Agreement in excess of the Deferrals (i.e., Deferral Account minus interest
credited thereon for amounts credited to the Interest Account) if the Director’s
service with the Company and/or the Bank is terminated due to a Termination for
Cause.



7.2
Removal. Notwithstanding any provision of this Agreement to the contrary, the
Company and/or the Bank shall not distribute any benefit under this Agreement in
excess of the Deferrals (i.e., Deferral Account minus interest credited thereon
for amounts credited to the Interest Account) if the Director is subject to a
final removal or prohibition order issued by an appropriate federal banking
agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.



Article 8
Administration of Agreement

 
 

--------------------------------------------------------------------------------

 

8.1
Plan Administrator Duties.  This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint.  The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administra­tion of this Agreement and (ii) decide or resolve
any and all ques­tions including interpretations of this Agreement, as may arise
in connection with the Agreement to the extent the exercise of such discretion
and authority does not conflict with Section 409A of the Code and regulations
thereunder.



8.2
Agents.  In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company and/or the Bank.



8.3
Binding Effect of Decisions.  The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.



8.4
Indemnity of Plan Administrator.  The Company and/or the Bank shall indemnify
and hold harmless the members of the Plan Administrator against any and all
claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Agreement, except in the case of willful
misconduct by the Plan Administrator or any of its members.



8.5
Company and Bank Information.  To enable the Plan Administrator to perform its
functions, the Company and the Bank shall supply full and timely information to
the Plan Administrator on all matters relating to the Compensations of its
Directors, the date and circum­stances of the retirement, Disability, death or
Separation from Service of its Directors, and such other pertinent information
as the Plan Administrator may reasonably require.



8.6
Statement of Accounts.  The Plan Administrator shall provide to the Director,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the Deferral Account balance.

Article 9
Claims and Review Procedures


9.1
Claims Procedure.  The Director or Beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be paid shall make a
claim for such benefits as follows:



9.1.1
Initiation – Written Claim.  The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.  If such a claim relates to
the contents of a notice received by the claimant, the claim must be made within
sixty (60) days after such notice was received by the claimant.  All other
claims must


 
 

--------------------------------------------------------------------------------

 

be made within 180 days of the date on which the event that caused the claim to
arise occurred.  The claim must state with particularity the determination
desired by the claimant.


9.1.2
Timing of Company and/or Bank Response.  The Plan Administrator shall respond to
such claimant within 90 days after receiving the claim.  If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required.  The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.



9.1.3
Notice of Decision.  If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial.  The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant.  The notification shall set forth:

 
(a)
The specific reasons for the denial,

 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based,

 
(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed, and

 
(d)
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures.



9.2
Review Procedure.  If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:



9.2.1
Initiation – Written Request.  To initiate the review, the claimant, within 60
days after receiving the Plan Administrator’s notice of denial, must file with
the Plan Administrator a written request for review.



9.2.2
Additional Submissions – Information Access.  The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claimant’s claim for
benefits.



9.2.3
Considerations on Review.  In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.



9.2.4
Timing of Plan Administrator Response.  The Plan Administrator shall respond in
writing to such claimant within 60 days after receiving the request for
review.  If the Plan Administrator determines that special circumstances require
additional


 
 

--------------------------------------------------------------------------------

 

time for processing the claim, the Plan Administrator can extend the response
period by an additional 60 days by notifying the claimant in writing, prior to
the end of the initial 60-day period, that an additional period is
required.  The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.


9.2.5
Notice of Decision.  The Plan Administrator shall notify the claimant in writing
of its decision on review.  The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant.  The notification shall
set forth:

 
(a)
The specific reasons for the denial,

 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based, and

 
(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits.



Article 10
Amendments and Termination


10.1
Amendments.  This Agreement may be amended only by a written agreement signed by
the Company, the Bank and the Director.  However, the Company and the Bank may
unilaterally amend this Agreement to conform with written directives to the
Company and/or the Bank from its auditors or banking regulators or to comply
with legislative changes or tax law, including without limitation Section 409A
of the Code and any and all Treasury regulations and guidance promulgated
thereunder.



10.2
Plan Termination Generally.  This Agreement may be terminated only by a written
agreement signed by the Company, the Bank and the Director. Except as provided
in Section 10.3, the termination of this Agreement shall not cause a
distribution of benefits under this Agreement.  Rather, upon such termination
benefit distributions will be made at the earliest distribution event permitted
under Article 4 or Article 5.



10.3
Plan Terminations Under Section 409A.  Notwithstanding anything to the contrary
in Section 10.2, if the Company and the Bank terminates this Agreement in the
following circumstances:



 
(a)
Within thirty (30) days before, or twelve (12) months after a Change in Control,
provided that all distributions are made no later than twelve (12) months
following such termination of the Agreement and further provided that all the
Company’s and the Bank's arrangements which are substantially similar to the
Agreement are terminated so the Director and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;

 
(b)
Upon the Company’s and the Bank’s dissolution or with the approval of a
bankruptcy court provided that the amounts deferred under the Agreement are
included in the Director's gross income in the latest of (i) the calendar year
in


 
 

--------------------------------------------------------------------------------

 

which the Agreement terminates; (ii) the calendar year in which the amount is no
longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which the distribution is administratively practical; or
 
(c)
Upon the Company’s and the Bank’s termination of this and all other account
balance plans (as referenced in Section 409A of the Code or the regulations
thereunder), provided that all distributions are made no earlier than twelve
(12) months and no later than twenty-four (24) months following such
termination, and the Company and/or the Bank does not adopt any new account
balance plans for a minimum of five (5) years following the date of such
termination;



the Company and/or the Bank may distribute the Deferral Account balance,
determined as of the date of the termination of the Agreement to the Director,
in a lump sum subject to the above terms.


Article 11
Miscellaneous


11.1
Binding Effect.  This Agreement shall bind the Director and the Company and the
Bank and their beneficiaries, survivors, executors, administrators and
transferees.



11.2
No Guarantee of Service.  This Agreement is not a contract for service.  It does
not give the Director the right to remain as a director of the Company and/or
the Bank, nor does it interfere with the Company and/or the Bank's right to
discharge the Director.  It also does not require the Director to remain a
director nor interfere with the Director's right to terminate service at any
time.



11.3
Non-Transferability.  Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.



11.4
Tax Withholding and Reporting.  The Company and/or the Bank shall withhold any
taxes that are required to be withheld, including but not limited to taxes owed
under Section 409A of the Code and regulations thereunder, from the benefits
provided under this Agreement.  The Director acknowledges that the Company
and/or the Bank’s sole liability regarding taxes is to forward any amounts
withheld to the appropriate taxing authority(ies).  Further, the Company and/or
the Bank shall satisfy all applicable reporting requirements, including those
under Section 409A of the Code and regulations thereunder.



11.5
Applicable Law.  The Agreement, and all rights hereunder shall be governed by
the laws of the State of New Jersey except to the extent preempted by the laws
of the United States of America.



11.6
Unfunded Arrangement.  The Director and the Beneficiary are general unsecured
creditors of the Company and/or the Bank for the distribution of benefits under
this Agreement.  The benefits represent the mere promise by the Company and/or
the Bank to distribute such benefits.  The rights to benefits are not subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors.  Any insurance on the
Director's life or other informal funding


 
 

--------------------------------------------------------------------------------

 

asset is a general asset of the Company and/or the Bank to which the Director
and the Beneficiary have no preferred or secured claim.


11.7
Reorganization.  The Company and/or the Bank shall not merge or consolidate into
or with another bank, or reorganize, or sell substantially all of its assets to
another bank, firm, or person unless such succeeding or continuing bank, firm,
or person agrees to assume and discharge the obligations of the Company and/or
the Bank under this Agreement.  Upon the occurrence of such event, the term
“Bank” as used in this Agreement shall be deemed to refer to the successor or
survivor bank.



11.8
Entire Agreement. This Agreement constitutes the entire agreement between the
Company and/or the Bank and the Director as to the subject matter hereof.  No
rights are granted to the Director by virtue of this Agreement other than those
specifically set forth herein.



11.9
Interpretation.  Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural



11.10
Alternative Action.  In the event it shall become impossible for the Company
and/or the Bank or the Plan Administrator to perform any act required by this
Agreement, the Company and/or the Bank or Plan Administrator may in its
discretion perform such alternative act as most nearly carries out the intent
and purpose of this Agreement and is in the best interests of the Company and/or
the Bank, provided that such alternative acts do not violate Section 409A of the
Code.



11.11
Headings.  Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.



11.12
Validity.  In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.



11.13
Notice.  Any notice or filing required or permitted to be given to the Plan
Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

       

 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
 
Any notice or filing required or permitted to be given to the Director under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Director.

 
 

--------------------------------------------------------------------------------

 



11.14
Compliance with Section 409A.  This Agreement shall at all times be administered
and the provisions of this Agreement shall be interpreted consistent with the
requirements of Section 409A of the Code and any and all regulations thereunder,
including such regulations as may be promulgated after the Effective Date of
this Agreement.



IN WITNESS WHEREOF, the Director, the Company and the Bank have signed this
Agreement as of ______________, 2_________


Director:
 
Bank:
             
SUSSEXBANK
           
By:
 
[Director]
         
Title:
             
Company:
           
SUSSEX BANCORP
           
By:
             
Title:
 


 
 

--------------------------------------------------------------------------------

 

{  }           New Designation
{  }           Change in Designation


I, ________________________________, designate the following as Beneficiary
under the Plan:


Primary:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
_____%
 
_____%
Contingent:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
_____%
 
_____%
 

  Notes:
 
·
Please PRINT CLEARLY or TYPE the names of the beneficiaries.

 
·
To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

 
·
To name your estate as Beneficiary, please write “Estate of _[your name]_”.

 
·
Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.



I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death.  I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.


Name:             _____________________________


Signature:      _______________________________       Date:    _______


Received by the Plan Administrator this ________ day of ___________________,
2___


By:            _________________________________


Title:         _________________________________


